Citation Nr: 0115718	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-16 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Whether new and material sufficient to reopen the 
previously denied claim for entitlement to service connection 
for hypertension has been submitted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1973.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Jackson, 
Mississippi.  The issue of entitlement to service connection 
schizophrenia is the subject of a remand immediately 
following this decision.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for hypertension in a July 1992 rating 
decision, of which notice was given by a letter dated October 
9, 1992.

2.  The evidence associated with the claims file since the 
July 1992 rating decision bears directly and substantially on 
the specific matter under consideration and is so significant 
that it must be considered to fairly decide the merit's of 
this claim.


CONCLUSIONS OF LAW

1.  The RO's July 1992 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 20.302 (2000).

2.  Evidence received into the record subsequent to the RO's 
July 1992 rating decision is new and material; thus, the 
requirements to reopen the claim for service connection for 
hypertension have been met.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2000); the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.156(a), 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the RO denied service connection for 
hypertension in a July 1992 rating decision on the basis 
that, while service medical records did show elevated blood 
pressure readings in service, a three-day blood pressure 
check was ordered and produced normal results.  No further 
treatment was recorded, and neither the service medical 
records nor the report of examination at discharge from 
active service revealed a diagnosis of hypertension.  
Moreover, the evidence then of record did not demonstrate 
that the veteran was diagnosed with hypertension within a 
year following his discharge from active service.  The 
veteran was notified of this decision by a letter dated 
October 9, 1992.  He did not appeal this decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105.  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and immediately upon 
reopening the claim, the VA must determine whether the VA's 
duty to assist under has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Pertinent evidence associated with the claims file since the 
RO's July 1992 decision includes the following:  (1) the 
veteran's statements; (2) VA hospital records dated in July 
1999 and outpatient treatment records dated from April 1992 
to April 1993, and January 1998 to January 2000; and (3) VA 
examination reports dated in September 1995 and February 
1998.

In this case, VA examination reports and hospital records 
reflect opinions and observations that the veteran's 
currently diagnosed hypertension is longstanding.  In the 
September 1995 examination report, the physician noted the 
veteran's hypertension had its onset in 1971.  The February 
1998 report documents that the veteran has had "mild to 
moderate hypertension for a long time."  The physician 
further indicated that he had reviewed the veteran's claims 
file, including service medical records which indicate a 
"questionable degree of hypertension" in 1972.  The 
physician noted, however, that the evidence did not establish 
that the veteran had been afforded treatment.  In addition, 
hospital records dated in July 1999 show a 30-year history of 
hypertension.

The Board notes that, unlike medical records previously of 
record and considered in the July 1992 rating decision, these 
medical records establish a more specific date of onset and, 
particularly in the case of the February 1998 report, 
indicate that the physician had reviewed the entire claims 
file in arriving at the opinion.

These examination reports and the hospital records, and the 
opinions therein of the length of time the veteran has 
manifested his hypertension, were not considered by the RO 
when it made its rating decision in July 1992.  Moreover, 
these records bear directly and substantially upon the 
specific matter under consideration; thus, they are so 
significant that they must be considered to decide fairly the 
merits of this claim.  These records therefore constitute new 
and material evidence under 38 C.F.R. § 3.156(a), and the 
Board is required to reopen the previously denied claim of 
entitlement to service connection for hypertension.

However, upon further review, the Board finds that further 
information is necessary under the duty to assist under 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Specifically, while the evidence 
demonstrates that the veteran's examining and treating health 
care providers believe his hypertension is long-term and has 
been manifested, albeit untreated, since at least 1972, the 
exact onset of the disability, and its etiological 
relationship to his active service, if any, is not clear.  
The claims file does not show that the veteran has been 
offered a VA examination to determine the nature, extent, and 
etiology of his hypertension.  Thus, following the reopening, 
the issue is remanded to the RO for development and 
readjudication on the merits.


ORDER

The claim for service connection for hypertension is 
reopened.


REMAND

As determined above, the Board has reopened the previously 
denied claim for entitlement to service connection for 
hypertension.  In addition, the veteran seeks service 
connection for schizophrenia.  The Board has reviewed the 
record and finds that additional development is required 
prior to the completion of appellate action.

First, the evidence of record reflects that the RO has not 
attempted to obtain all the records of which it had notice.

For example, the RO has obtained records of treatment 
accorded the veteran at the VA Medical Center (MC) in 
Memphis, Tennessee, only from October 1984 to January 2000.  
The RO has not attempted to obtain records for treatment 
accorded the veteran prior to 1984, including records of any 
treatment he may have received while living in Detroit, 
Michigan.  In addition, the claims file shows that the 
veteran notified the RO that he had received treatment for 
his neuropsychiatric disability and his hypertension from 
private health care providers, both immediately following his 
discharge from active service and intermittently since.  
While the records shows that the RO obtained most of these 
records, it does not show that it obtained records from all 
health care providers identified in the record.  Of note are 
an undated note proffered by Marilynn J. Aiello, M.D., of 
Marks, Mississippi, who diagnosed the veteran with 
uncontrolled hypertension; and private treatment records 
signed by Julius L. Levy, M.D., of Clarksdale, Mississippi, 
showing observations of high blood pressure readings, 
complaints of headaches and dizziness, diagnosis of stress 
syndrome, and treatment with, among other things, Valium, as 
early as 1975.  The Board finds it would be helpful to 
procure Dr. Aiello's treatment records, and to afford Drs. 
Aiello and Levy the opportunity to provide statements as to 
the nature and etiology of the veteran's hypertension and 
psychiatric disability.  Finally, the evidence reflects that 
the veteran is receiving disability benefits from the Social 
Security Administration (SSA).  The record does not show that 
the RO has attempted to obtain these records.

Second, concerning both disabilities, the Board notes that 
the veteran has not been afforded examinations to determine 
the etiology and date of onset of his currently diagnosed 
hypertension and schizophrenia.

Finally, the Board notes that during the pendency of this 
appeal there was a significant change in the law.  
Specifically, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), among other 
things, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
Due to this change in the law, a remand is also required in 
this case, in part, for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
hypertension and psychiatric disorder.  
The RO should, in addition, procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should request that all 
identified health care providers furnish 
eligible copies of all medical records of 
treatment accorded the veteran for his 
hypertension and psychiatric disorder 
that are not already of record.  The RO 
should ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
obtain any and all records of treatment 
accorded the veteran for his hypertension 
and psychiatric disorder from all 
appropriate VAMCs, particularly in 
Memphis, Tennessee, from the veteran's 
discharge in 1973 to the present; from 
the Mississippi Penitentiary Hospital and 
Mississippi State Prison Hospital in 
Parchman, Mississippi, the Northwest 
Regional Medical Center and Region One 
Mental Health Center in Clarksdale, 
Mississippi, the East Bolivar County 
Hospital in Cleveland, Mississippi, and 
the University of Mississippi Medical 
Center in Jackson, Mississippi; and by 
Marilyn J. Aiello, M.D. of Marks, 
Mississippi, and Julius L. Levy, M.D. of 
Clarksdale, Mississippi.  

3.  The RO should afford Drs. Aiello and 
Levy the opportunity to provide 
statements.  In doing so, the RO should 
request that both physicians offer their 
observations as to when the veteran first 
manifested symptoms of hypertension.  The 
RO should also request that Dr. Levy 
offer an opinion as to the relationship, 
if any, between the "stress syndrome" 
diagnosed in 1975 and the veteran's 
currently diagnosed schizophrenia.

4.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

5.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

6.  The veteran should be scheduled for 
examinations by appropriate specialists 
for opinions regarding the etiology and 
date of onset of his hypertension and 
psychiatric condition.  All indicated 
tests and studies should be accomplished.  
The claims folder should be made available 
to the examiners for review in conjunction 
with the examinations.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiners are requested to 
express opinions as to the following 
questions after reviewing the records and 
examining the veteran:

(a)  The psychiatric examiner should 
offer an opinion as to the nature and 
date of onset of the veteran's current 
psychiatric disability.

(b)  The physician who examines the 
veteran for hypertension, should offer an 
opinion as to the date of onset of the 
veteran's hypertension.  The examiner's 
attention is directed to the September 
1995 and February 1998 VA examination 
reports, and the July 1999 hospital 
report that indicate the veteran has a 
long history of hypertension; to the 
report of medical examination at 
discharge, which reflects a blood 
pressure reading of 142 over 90; to the 
December 1972 Medical Board Report which 
notes that a "[q]uestionable degree of 
hypertension suspected;" and to private 
medical records dated from July 1975 to 
March 1989 showing observations of high 
blood pressure readings, complaints of 
headaches and dizziness, diagnosis of 
stress syndrome, and treatment with 
Valium, among other things.

7.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examinations and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examinations without 
good cause may include denial of his claim.  38 C.F.R. 
§ 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 


